DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-2 are rejected under 35 USC 103 as being unpatentable over Domingues (Machine Learning for Unsupervised Fraud Detection) in view of Miller et al. (US 9,038,172 B2) in further view of Zhang (Sliding Window-Based Fault Detection from High-Dimensional Data Streams).

Regarding Claim 1, 
Domingues leaches a method comprising: 
receiving a stream of data instances (see page 1-2, passenger name record (PNR), and figure 1 on page 3, corresponds receiving PNR data develop fraud detection);
applying a vector value function  
    PNG
    media_image1.png
    23
    113
    media_image1.png
    Greyscale
 (see page 11 section 1.5 for having a means for detecting outliers based on the distances between high dimensional vectors, also see page 10 section 1.4 for using support vector machine algorithms for performing unsupervised novelty detection in high dimensional [multi-dimensional data] using support vector [vector functions])) to a plurality of multi-dimensional attribute sets of data instances to create feature vectors (see page 11 section 1.5 for computing distances between high dimensional vectors [multi-dimensional vectors], also see page 8, third paragraph for using a N-dimensional vector with data points that is normalized by a standard deviation and the features are adjusted based on the wherein the data instances are pairs having a categorical attribute and a value (see page 1-3, PNR data are pairs where Record data, passenger information, segments, services, tickets etc. are categories and PNR identifier, name, contact, fare, segment id are values);
automatically normalizing each of component of the feature vectors corresponding to the data instances (see page 11 second paragraph for getting the scores of the feature vectors based on each dimension of data for points x1-xm, also see page 8 third paragraph for using normalized standard deviation for each feature and marking the data points with extreme values), using a maximum absolute deviation (MAD) calculation within a dimension (see page 11 section 1.5 for using median absolute deviation for assigning score values to each of the dimension of data points [NOTE: applicant’s specification paragraph 3 uses the median absolute distance for computing outliers]); 
performing outlier detection on each of the projected feature vectors (see page 11 section 1.5 for aggregating scores to determine the outlyingness of the feature vector and also see figure 4 for distinguishing true outliers from a learned decision function by showing them as black data points away from the clustered inlier data); 
applying one or more normalized measures of outlier factors to the projected feature vectors (see page 11 section 1.5 for detecting outliers by detecting each feature separately and assigning scores to the feature vector to determine the outlyingness of a single feature, also see page 28 section 3.3 for having means to normalize data for ail feature values remain between 0 and 1); 
training a rule based classifier using labeling generated by applying a threshold to the overall measure of outlier-ness for each of the data instances (see page 10 section 1.4 for using a hyperplane with test points that contain data points with a boundary for training points [train rule] and classifying the outliers based on the decision boundary so unknown frauds can be detected, also see page 23, retrieving all PNRs list and page 26-27 uses clusters them to the detect fraud (outlier data)); 
and applying the rule based classifier to data instances to automatically determine outliers in data instances (see page 10 section 1.4 for finding a separating hyperplane for the data set and separating all the data point for the origin of the feature space to determine if the data point is inside or outside the boundary, also see figure 4, Outlier detection using one-class SVM, also see page 26-27 and figure 3 in page 27 uses clusters them to the detect fraud (outlier data)). 
Domingues does not explicitly teach computing a collection of multiple affine random projections of the feature vectors. 
Miller teaches computing a collection of multiple affine random projections of the feature vectors (see column 17 lines 56-65, teaches having an affine transformation matrix to get the classes of feature distribution and mapping both source and target features). 
Domingues and Miller pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues to compute multiple affine projections of the feature data as taught by 
Domingues teaches a projection of feature vectors see page 33 section 4.5 and also teaches normalization measure to generate overall measure of outlier-ness see pages 12 and 17, also figures 5 and 8.
However, Domingues and Miller do not explicitly teach associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measures, and using the weights, the projection feature vectors, and the one or more normalized measures to generate an overall measure of outlier-ness.
Zhang teaches associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measures (see page 294 section F. Computation to Local Outlier Scores “
    PNG
    media_image2.png
    579
    674
    media_image2.png
    Greyscale
, where the LOS (LOCAL OUTLIER SCORE) is the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measure), and using the weights, the projection feature vectors, and the one or more normalized measures to generate an overall measure of outlier-ness (see page 291 under detection approach “A local outlier score is then computed for these points indicating whether it is abnormal or not”, where using the LOS (LOCAL OUTLIER SCORE) which comprises the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized 
Domingues, Miller and Zhang pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues, Miller and Zhang to combine the weights with the projected feature vectors and a normalized measure to measure of outlier-ness. The motivation for doing so would be for the purpose of improving the accuracy to detect low-dimensional subspace faults from high-dimensional datasets and compute the local outlier-ness of an object in its subspace projection. (See Zhang Abstract).


Regarding Claim 2.
Domingues, Miller and Zhang teaches the method of claim 1,
Domingues further teaches the weight is unit initialized and is selectively adjustable via gradient descent based on user feedback (see page 8 section 1.2 for using a gradient descent to find the local maxima for weighting the data points of the various regions and re-estimating the values [adjusting], also see page 2 section 2, Problem for getting feedback from customers [users] to determine the fraud attempts that are carried out).

Claims 3-17 are rejected under 35 USC 103 as being unpatentable over Domingues (Machine Learning for Unsupervised Fraud Detection) in view of Miller et al. (US 9,038,172 B2) in further view of Zhang (Sliding Window-Based Fault Detection from High-Dimensional Data Streams) in further view of a Riveiro et al. (Improving maritime anomaly detection and situation awareness through interactive visualization) 

Regarding Claim 3. 
Domingues, Miller and Zhang teaches the method of claim 1,
Domingues further teaches receiving an input stream comprising the data instances (see page 7 and figure 2 for showing multiple data instances in the yellow, blue, and red colors, also see page 6 section 1.1 for having an algorithm to find Clusters in large datasets [input data] to provide relevant clusters to data that has noise); 
extracting the outliers and singularities (see page 7 for highlighting and detecting frauds based on a thorough analysis of the data and also see figure 2 for showing outlier data plotted on the X Y axis as a single data unit): 
grouping two or more of the data instances into one or more groups based on correspondence between multi-dimensional attribute sets of the data instances (see page 7 for grouping data based on the attributes of neighborhood and distance with manually defined thresholds that will mark data as outliers or split the data into another duster, also see figure 2 for grouping the multiple instances of blue data into a duster element Cluster 1); 
and displaying grouped data instances in a plurality of clustering maps on an … graphical user interface (see page 7 and figure 2 for having a clustering map with three clusters and one outlier, also see page 54, fifth paragraph for having a web user interface), wherein each of the plurality of clustering maps is based on a unique clustering type (see page 7 first three paragraphs for having a map of three clusters and determining if a data point is part of the unique clustering hype based on the neighborhood and the distance of the data).
Domingues and Miller do not explicitly teach interactive graphical user interface.	
Riveiro teaches interactive graphical user interface (see page 3, figure 1 “interaction”, also see page 3 left column second paragraph “Visual analytics is defined as analytical reasoning supported by highly interactive visual interfaces”).
Domingues, Miller, Zhang and Riveiro pertain to the same problem of identifying anomalies, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ergonomic Web user interface as taught by Domingues to be an interactive graphical user interface as taught by Riveiro. The motivation for doing so would be to involve the user in the anomaly detection process and therefore the detection procedure becomes transparent to the user, which increases his/her confidence and trust in the system (see Riveiro, introduction).

Regarding Claim 4.
Domingues, Miller, Zhang and Riveiro teaches the method of claim 3,
generating feature scores for the grouped data instances that were not identified as the outliers and singularities (see page 11 section 1.5 for getting an outlying score for each dimension of data and then aggregating the score to determine the outlyingness of the feature vector to find extreme values for a singular feature by working on each feature separately and also see figure 4 for having the data points that are identified as inliers [no outliers or singularities] and generating a learned decision function based on the inlier data).

Regarding Claim 5. 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 4,
Domingues further teaches comparing the feature scores to anomaly score thresholds (see page 11 section 1.5 for getting an outlying score for each dimension of data and then aggregating the score to determine the outlyingness of the feature vector to find extreme values for a singular feature by working on each feature separately and calculating a Z-Score for a one dimensional data set to get the standard deviations between the value and the mean of the data set and an absolute value of the score, also see page 12 and figure 5 for getting the Z-Score for determining outliers).

Regarding Claim 6. 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 5,
Domingues further teaches identifying when any of the feature scores of the multi-dimensional attribute sets of the data instances are above the anomaly score thresholds (see page 13 section 1.6 for ranking data points by outlyingness 

Regarding Claim 7. 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 6,
Domingues further teaches the multi-dimensional attribute sets are obtained from and are indicative of a computing environment (see page 8 Mahalanobis Distance for having a N-dimensional vector [multi-dimensional] with data points in the center that are used by equations and covariance matrix [computing environments] to normalize the standard deviation and feature for each of the dimensions).

Regarding Claim 8.
Domingues, Miller, Zhang and Riveiro teaches the method of claim 3,
Domingues further teaches wherein the categorical attributes are one or more of user, system ID, and login location (see page 1-3, PNR data include category of passenger information which corresponds to (user), [NOTE: this limitation only one of the categories])

Regarding Claim 9, 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 3,
Domingues further teaches targeting the grouped data instances that remain (see page 13 paragraphs 1-2 for having a final cluster [group of data] that remains and 
Miller teaches using messages (see column 2 lines 40-65, teaches having means of clustering or grouping data using hierarch to distinguish between classes and components and the cluster is class pure [grouping data instances] with paragraph 9 for using messages for given client system). 
Domingues, Miller, Zhang and Riveiro pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues to use messages as taught by Miller. The motivation for doing so would be for the purpose of modeling class conditional distributions using messages from the internet (see Miller column 2 lines 40-65 and column 17 lines 56-65).

Regarding Claim 10. 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 3,
Domingues further teaches further comprising generating the … graphical user interface that comprises a plurality of scatter plots (see page 11 and figure 4 for having a scatter plot of the inlier and outliers of data in a clustered format with different threshold values shown in blue), wherein each of the scatter plots includes dots that correspond to the grouped data instances (see page 11 and figure 4 for showing grouped data instances in the yellow sections that are part of the learned decision function for grouping data).	
 interactive graphical user interface (see page 3, figure 1 “interaction”, also see page 3 left column second paragraph “Visual analytics is defined as analytical reasoning supported by highly interactive visual interfaces”).
Domingues, Miller, Zhang and Riveiro pertain to the same problem of identifying anomalies, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ergonomic Web user interface as taught by Domingues to be an interactive graphical user interface as taught by Riveiro. The motivation for doing so would be to involve the user in the anomaly detection process and therefore the detection procedure becomes transparent to the user, which increases his/her confidence and trust in the system (see Riveiro, introduction).

Regarding Claim 11, 
Domingues, Miller, Zhang and Riveiro teaches the method of claim 10,
Domingues further highlighting a selected ono of the grouped data instances in each of the plurality of scatter plots (see page 34 and figure 9 for having a scatter plot of green dots that highlight fraudulent activity [outlier data) using both inclusion and exclusion rules, also see page 11 and figure 4 for having a scatter plot of the inlier and outliers of data In a clustered format with different threshold values shown in blue and highlight the clusters in a yellow area with a red boundary) when a dot of the one of the grouped data instances of one of the plurality of scatter plots is selected (see page 34 for identifying fraud by highlighting fraudulent PNR on a box-and-whisker 

Regarding Claim 12. 
Domingues teaches a method comprising: receiving an input stream comprising data instances (see page 1-2, passenger name record (PNR), and figure 1 on page 3, corresponds receiving PNR data develop fraud detection, also see page 11 second paragraph for getting the scores of the feature vectors based on each dimension of data for points x1-xm, also see page 8 third paragraph for using normalized standard deviation for each feature and marking the data points with extreme values), each of the data instances comprising a plurality of multi-dimensional attribute sets (see page 11 section 1.5 for computing distances between high dimensional vectors [multi-dimensional vectors], also see page 8, third paragraph for using a N-dimensional vector with data points that is normalized by a standard deviation and the features are adjusted based on the Mahalanobis distance allowing to mark them as outliers); 
identifying and removing any of outliers and singularities in the data instances by (see page 11 section 1.5 for getting an outlying score for each dimension of data and then aggregating the score to determine the outlyingness of the feature vector to find extreme values for a singular feature by working on each feature separately and also see figure 4 for having the data points that are identified as inliers [no outliers or singularities) and generating a learned decision function based on the inlier data): 
applying a vector value function  
    PNG
    media_image1.png
    23
    113
    media_image1.png
    Greyscale
  (page 11, Section 1.5 for having a means for detecting outliers based on the distances between high dimensional vectors, also see page 10 section 1.4 for using support vector machine algorithms for performing unsupervised novelty detection in high dimensional [multi-dimensional data] using support vector [vector functions)) to the multidimensional attribute sets of the data instances to create feature vectors (see page 11 section 1.5 for computing distances between high dimensional vectors [multi-dimensional vectors], also see page 8 third paragraph for using a N-dimensional vector with data points that is normalized by a standard deviation and the features are adjusted based on the Mahalanobis distance allowing to mark them as outliers); wherein the data instances are pairs having a categorical attribute and a value (see page 1-3, PNR data are pairs where Record data, passenger information, segments, services, tickets etc. are categories and PNR identifier, name, contact, fare, segment id are values);
automatically normalizing each of the multi-dimensional attribute sets of the feature vectors (see page 11 section 1.5 for detecting outliers by detecting each feature separately and assigning scores to the feature vector to determine the outlyingness of a single feature, also see page 28 Section 3.3 for having means to normalize data for all feature values remain between 0 and 1) corresponding to the data instances using percentile ranges within a dimension (see page 8 Mahalanobis distance for having N-dimensional vectors that have datasets that are normalized by the standard deviation using distance to mark outliers, also see page 28 for having the data instances of fraud [outliers] with percentage values for different counts for identifying fraudulent samples); 
performing outlier detection on each of the feature vectors (see page 11 section 1.5 for detecting outliers by working on each feature using high dimensional vectors); 
applying one or more normalized measures of outlier factors to the projected feature vectors (see page 11 section 1.5 for assigning a score to each dimension of data to determine the outliers of the feature vectors and getting extreme values for a single given feature, also see page 28 section 3.3 for having means to normalize data for ail feature values remain between 0 and 1); 
applying a threshold to the overall measure of outlier-ness (see page 10 section 1.4 for using a hydroplane with test points that contain data points with a boundary for training points [train rule) and classifying the outliers based on the decision boundary so unknown frauds can be detected also see page 23, retrieving all PNRs list and page 26-27 uses clusters them to the detect fraud (outlier data)); 
grouping two or more of the data instances into one or more groups based on correspondence between the multi-dimensional attribute sets (see page 11 and figure 4 for having multiple groups of data such as inliers that are presented in the yellow highlighted cluster areas and the outliers that are scattered at different range values also see figure 4, Outlier detection using one-class SVM, also see page 26-27 and figure 3 in page 27 uses clusters them to the detect fraud (outlier data)); 
and displaying the grouped data instances that are not extracted in a plurality of clustering maps on an … graphical user interface (see page 7 and figure 2 for having a clustering map with three clusters and one outlier, also seepage 54, fifth paragraph for having a web user interface [user interface)), wherein each of the plurality of clustering maps is based on a unique clustering type (see page 7 first three paragraphs for having a map of three clusters and determining if a data point is part of the unique clustering type based on the neighborhood and the distance of the data). 
Domingues does not explicitly teach computing a collection of multiple affine random projections of the feature vectors. 
Miller teaches computing a collection of multiple affine random projections of the feature vectors (see column 17 lines 56-65, teaches having an affine transformation matrix to get the classes of feature distribution and mapping both source and target features). 
Domingues and Miller pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues to compute multiple affine projections of the feature data as taught by Miller. The motivation for doing so would be for the purpose of modeling class conditional distributions (see Miller column 17 lines 56-65).

Domingues teaches a projection of feature vectors see page 33 section 4.5 and also teaches normalization measure to generate overall measure of outlier-ness see pages 12 and 17, also figures 5 and 8.
However, Domingues and Miller do not explicitly teach associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measures, and using the weights, the projection feature vector, and the one or more normalized measures to generate an overall measure of outlier-ness.
Zhang teaches associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measures (see page 294 section F. Computation to Local Outlier Scores “
    PNG
    media_image2.png
    579
    674
    media_image2.png
    Greyscale
, where the LOS (LOCAL OUTLIER SCORE) is the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more , and using the weights, the projection feature vectors, and the one or more normalized measures  to generate an overall measure of outlier-ness (see page 291 under detection approach “A local outlier score is then computed for these points indicating whether it is abnormal or not”, where using the LOS (LOCAL OUTLIER SCORE) which comprises the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measure to generate the abnormality corresponds to using the weights, the projection feature vector, and the one or more normalized measures  to generate an overall measure of outlier-ness); 
Domingues, Miller and Zhang pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues, Miller and Zhang to combine the weights with the projected feature vectors and a normalized measure to measure of outlier-ness. The motivation for doing so would be for the purpose of improving the accuracy to detect low-dimensional subspace faults from high-dimensional datasets and compute the local outlier-ness of an object in its subspace projection. (See Zhang Abstract).

Domingues, Miller and Zhang do not explicitly teach interactive graphical user interface.	
Riveiro teaches interactive graphical user interface (see page 3, figure 1 “interaction”, also see page 3 left column second paragraph “Visual analytics is defined as analytical reasoning supported by highly interactive visual interfaces”).
 and Riveiro pertain to the same problem of identifying anomalies, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ergonomic Web user interface as taught by Domingues to be an interactive graphical user interface as taught by Riveiro. The motivation for doing so would be to involve the user in the anomaly detection process and therefore the detection procedure becomes transparent to the user, which increases his/her confidence and trust in the system (see Riveiro, introduction).

Regarding Claim 13.
Domingues, Miller, Zhang and Riveiro teaches the method of claim 12,
Domingues further teaches wherein the weight is unit initialized and is selectively adjustable via gradient descent based on user feedback (see page 8 section 1.2 for using a gradient descent to find the local maxima for weighting the data points of the various regions and re-estimating the values [adjusting], also see page 2 section 2, Problem for getting feedback from customers [users] to determine the fraud attempts that are carried out).

Regarding Claim 14. 
Domingues teaches a system, comprising: a processor (see page 6 section 1.1 for computing a cluster using a density based spatial clustering application with data point [having processing means] with parameters and an algorithm); and a memory for storing executable instructions (see page 6 section 1.1 for having samples in a the processor executing the executable instructions to: receive data instances (see page 1-2, passenger name record (PNR), and figure 1 on page 3, corresponds receiving PNR data develop fraud detection, also see page 11 second paragraph for getting the scores of the feature vectors based on each dimension of data for points x1-xm, also see page 8 third paragraph for using normalized standard deviation for each feature and marking the data points with extreme values), each of the data instances comprising a plurality multi-dimensional attribute sets (see page 11 section 1.5 for computing distances between high dimensional vectors [multi-dimensional vectors], also see page 8, third paragraph for using a N-dimensional vector with data points that is normalized by a standard deviation and the features are adjusted based on the Mahalanobis distance allowing to mark them as outliers); 
identify any of outliers and singularities in the data instances (see page 7 for highlighting and detecting frauds based on a thorough analysis of the data, also see figure 2 for showing outlier data plotted on the X Y axis as a single data unit, which corresponds to singularities, also see page 11 section 1.5 for getting an outlying score for each dimension of data and then aggregating the score to determine the outlyingness of the feature vector to find extreme values for a singular feature by working on each feature separately and also see figure 4 for having the data points that are identified as inliers [no outliers or singularities) and generating a learned decision function based on the inlier data); 
wherein the identification includes: applying a vector value function  
    PNG
    media_image1.png
    23
    113
    media_image1.png
    Greyscale
  (page 11, Section 1.5 for having a means for detecting outliers based to a plurality of multidimensional attribute sets of the data instances having a length, received from an input, to create feature vectors (see page 11 section 1.5 for computing distances between high dimensional vectors [multi-dimensional vectors], also see page 8 third paragraph for using a N-dimensional vector with data points that is normalized by a standard deviation and the features are adjusted based on the Mahalanobis distance allowing to mark them as outliers); wherein the data instances are pairs having a categorical attribute and a value (see page 1-3, PNR data are pairs where Record data, passenger information, segments, services, tickets etc. are categories and PNR identifier, name, contact, fare, segment id are values);
automatically normalizing each of component of the feature vectors corresponding to the data instances using (see page 11 second paragraph for getting the scores of the feature vectors based on each dimension of data for points x1-xm, also see page 8 third paragraph for using normalized standard deviation for each feature and marking the data points with extreme values), a maximum absolute deviation (MAD) calculation within a dimension (see page 11 section 1.5 for using median absolute deviation for assigning score values to each of the dimension of data points [NOTE: applicant’s specification paragraph 3 uses the median absolute distance for computing outliers]); 
performing outlier detection on each of the projected feature vectors (see page 11 section 1.5 for aggregating scores to determine the outlyingness of the feature 
applying one or more normalized measures of outlier factors to the projected feature vectors (see page 11 section 1.5 for detecting outliers by detecting each feature separately and assigning scores to the feature vector to determine the outlyingness of a single feature, also see page 28 section 3.3 for having means to normalize data for ail feature values remain between 0 and 1); 
training a rule based classifier using labeling generated by applying a threshold to the overall measure of outlier-ness for each of the data instances (see page 10 section 1.4 for using a hyperplane with test points that contain data points with a boundary for training points [train rule] and classifying the outliers based on the decision boundary so unknown frauds can be detected, also see page 23, retrieving all PNRs list and page 26-27 uses clusters them to the detect fraud (outlier data)); 
and applying the rule based classifier to data instances to automatically determine outliers in data instances (see page 10 section 1.4 for finding a separating hyperplane for the data set and separating all the data point for the origin of the feature space to determine if the data point is inside or outside the boundary, also see figure 4, Outlier detection using one-class SVM, also see page 26-27 and figure 3 in page 27 uses clusters them to the detect fraud (outlier data));
group two or more of the data instances into one or more groups based on correspondence between the multi-dimensional attribute sets (see page 7 for grouping data based on the attributes of neighborhood and distance with manually defined thresholds that will mark data as outliers or split the data into another cluster, 
and generate an … graphical user interface that displays the grouped data instances that are not extracted in a plurality of clustering maps (see page 7 and figure 2 for having a clustering map with three clusters and one outlier, also see page 54 fifth paragraph for having a web user interface), wherein each of the plurality of clustering maps is based on a unique clustering type (see page 7 for having a map of three clusters and determining if a data point is part of the unique clustering type based on the neighborhood and the distance of the data). 
	
Domingues does not explicitly teach computing a collection of multiple affine random projections of the feature vectors. 
Miller teaches computing a collection of multiple affine random projections of the feature vectors (see column 17 lines 56-65, teaches having an affine transformation matrix to get the classes of feature distribution and mapping both source and target features). 
Domingues and Miller pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues to compute multiple affine projections of the feature data as taught by Miller. The motivation for doing so would be for the purpose of modeling class conditional distributions (see Miller column 17 lines 56-65).

However, Domingues and Miller do not explicitly teach associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measure, and using the weights, the projection feature vector, and the one or more normalized measures  to generate an overall measure of outlier-ness.
Zhang teaches associating weights with pairs, each of the pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measures (see page 294 section F. Computation to Local Outlier Scores “
    PNG
    media_image2.png
    579
    674
    media_image2.png
    Greyscale
, where the LOS (LOCAL OUTLIER SCORE) is the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized measure), and using the weights, the projection feature vectors, and the one or more normalized measures  to generate an overall measure of outlier-ness (see page 291 under detection approach “A local outlier score is then computed for these points indicating whether it is abnormal or not”, where using the LOS (LOCAL OUTLIER SCORE) which comprises the weighted with pairs comprising a projection of the projected feature vectors and a normalized measure of the one or more normalized 
Domingues, Miller and Zhang pertain to the same problem of identifying anomalies from a batch of sample data, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Domingues, Miller and Zhang to combine the weights with the projected feature vectors and a normalized measure to measure of outlier-ness. The motivation for doing so would be for the purpose of improving the accuracy to detect low-dimensional subspace faults from high-dimensional datasets and compute the local outlier-ness of an object in its subspace projection. (See Zhang Abstract).

Domingues, Miller and Zhang do not explicitly teach interactive graphical user interface.	
Riveiro teaches interactive graphical user interface (see page 3, figure 1 “interaction”, also see page 3 left column second paragraph “Visual analytics is defined as analytical reasoning supported by highly interactive visual interfaces”).
Domingues, Miller, Zhang and Riveiro pertain to the same problem of identifying anomalies, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ergonomic Web user interface as taught by Domingues to be an interactive graphical user interface as taught by Riveiro. The motivation for doing so would be to involve the user in the anomaly detection process and therefore the detection procedure becomes transparent 

Regarding Claim 15. 
Domingues, Miller, Zhang and Riveiro teaches the system of claim 14,
Domingues further teaches the processor executes the executable instructions to calculate feature scores for the multi-dimensional attribute sets (see page 13 section 1.6 for ranking data points by outlyinqness based on having a ranking higher than a given threshold using the score values s and determining the outlyingness O of a data point x based on the maximum score [above anomaly score thresholds] for x); 
and compare the calculate feature scores to anomaly score thresholds (see page 11 section 1.5 for getting an outlying score for each dimension of data and then aggregating the score to determine the outlyingness of the feature vector to find extreme values for a singular feature by working on each feature separately and calculating a Z-score for a one dimensional data set to get the standard deviations between the value and the mean of the data set and an absolute value of the score with page 12 and figure 5 for getting the z-score for determining outliers). 

Regarding Claim 16 
Domingues, Miller and Riveiro teaches the system of claim 15,
Domingues further teaches wherein the processor executes the executable instructions to identify when feature scores of any of the multi-dimensional attribute sets of the data instances are above any of the anomaly score thresholds (see page 13 section 1.6 for ranking data points by outlyingness based on having a ranking higher than a given threshold using the score values s and determining the outlyingness O of a data point x based on the maximum score [above anomaly score thresholds] for x). 

Regarding Claim 17, 
Domingues, Miller and Riveiro teaches the system of claim 16,
Domingues further teaches wherein the multi-dimensional attribute sets are obtained from and are indicative of a computing environment (see page 8 Mahalanobis Distance for having a N-dimensional vector [multi-dimensional] with data points in the center that are used by equations and covariance matrix [computing environments] to normalize the standard deviation and feature for each of the dimensions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129